      Case 7:14-cv-09614-KMK-PED Document 405 Filed 08/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CARLOS OCAMPO, et al.,

                                 Plaintiffs,
                                                                      No. 14-CV-9614 (KMK)
                          v.
                                                                            ORDER
 455 HOSPITALITY, et al.,

                                 Defendants.


KENNETH M. KARAS, United States District Judge:

          On July 16, 2020, Yankwitt LLP (“YLLP”), counsel for Defendants Teddy Lichtschein

and Eliezer Scheiner (together, the “Clients”), filed a Motion To Withdraw as Counsel (the

“Motion”). (Not. of Mot.; YLLP’s Mem. of Law in Supp. of Mot. (“YLLP Mem.”); Decl. of

Michael H. Reed, Esq. in Supp. of Mot. (“Reed Decl.”) (Dkt. Nos. 400–02).) The Motion is

unopposed by Plaintiffs and the Clients. (YLLP Mem. 3; Dkt. No. 404.) YLLP requests that the

Court grant the Motion and “either stay this [A]ction for 60 days with respect to the Clients and

the other [D]efendants participating in the settlement, or, alternatively, provide the [P]arties with

60 days to finalize settlement documents.” (YLLP Mem. at 4.)

          Having determined that withdrawal is proper, it is hereby

          ORDERED that YLLP is permitted to withdraw as counsel for Defendants Teddy

Lichtschein and Eliezer Scheiner;

          ORDERED that Yankwitt LLP is hereby relieved of any further obligations in this

Action;

          ORDERED that this matter will be stayed for 30 days with respect to Teddy Lichtschein,

Eliezer Schiener, and other Defendants who have reached a settlement in principle with

Plaintiffs; and
     Case 7:14-cv-09614-KMK-PED Document 405 Filed 08/10/20 Page 2 of 2




       ORDERED that at the end of the 30-day period, the Parties will submit proposed

settlement documents to the Court.

SO ORDERED.

DATED:        August 10, 2020
              White Plains, New York
                                                  ____________________________________
                                                  KENNETH M. KARAS
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
